PER CURIAM:
This is an appeal from a memorandum-decision and order of the United States District Court for the Northern District of New York, Roger J. Miner, J., denying appellant’s motion for summary judgment and granting appellees’ cross-motion for summary judgment. Judge Miner’s opinion is reported at 552 F.Supp. 581 (N.D.N.Y.1982). Appellant alleges that 22 NYCRR § 520.-9(a), which sets forth the standards governing admission to the New York State bar without examination, denies him various constitutional rights. We find appellant’s claims to be without merit and affirm the order of the district court for the reasons stated in Judge Miner’s opinion.